PER CURIAM:
The claimant, Gambro, Inc., filed its claim in the amount of $536.40 against the respondent for the balance due on equipment furnished the respondent. The respondent filed its answer admitting the validity of the claim and that there were funds available at the end of the fiscal year out of which the claim could have been paid. Attached to the answer was a letter to the claimant from Joseph W. Thompson, Assistant Director, Fiscal Affairs, of the Division of Vocational Rehabilitation, admitting liability and stating that because of delays in determining the amount to be paid by the Division of Vocational Rehabilitation in excess of what was paid by Medicare and by the client’s insurance company, the *212Division did not receive invoices in time to process them within the fiscal year in which the services were provided.
On the basis of the pleadings and exhibit, the Court is of the opinion that the claim in the amount of $536.40 should be allowed.
Award of $536.40.